Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


2.	The amendment filed on August 16, 2022 has been received and made of record. In response to Non-Final Office Action mailed on May 23, 2022, independent claims 1, and 7 have been amended. Applicant maintained dependent claims 2-6 and 8-12. Claims 13 and 14 respectively have been added as a new independent claim and a dependent claim after the Non-Final Office Action. Therefore, claims 1-14 are pending for consideration.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 14, 2021 was filed after the mailing date of the amendment on August 16, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

4.	Applicant’s arguments in "Remarks", filed on August 16, 2022 with respect to independent claims 1, 7 and new independent claim 13 have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment.
5.	Applicant submitted “Terminal Disclaimer” on September 13 against the published U.S. Patent No. US 10,325,966 B2 and has been reviewed and approved. Therefore, Double Patenting rejection to claims 1-12 has been withdrawn.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al.(US 2015/0212548 A1)(herein after Namkung) in view of NACHI et al.(JP 2013/077305 A)(herein after NACHI).

Regarding claim 1, Namkung teaches a display device(flexible display device including touch sensor, Para-3) comprising:

a display panel(flexible display panel 10, fig.1); and

a first conductive layer(second touch electrode layer 420, fig.2, Para-47),

wherein the display panel comprises a second conductive layer (first touch electrode layer 410, fig.2, Para-47), a flexible substrate(flexible substrate 100, fig.2, Para-47) over the second conductive layer(410), and a transistor(transistors Qd or Qs, figs.11&13) and a light-emitting element(light-emitting devices LD, figs.11&13) over the flexible substrate (100, fig.13),

wherein the light-emitting element(LD, fig.13) comprises a first electrode(pixel electrode 191, fig.13, Para-106), a layer containing a light-emitting substance(organic emission layer 260, fig.13, Para-108) over the first electrode(191), and a second electrode(common electrode 270, fig.13, Para-110) over the layer containing the light-emitting substance(260),

wherein the first electrode(191) is electrically connected to a source or a drain of the transistor(driving drain electrode 175b, fig.13, Para-106),

wherein the second electrode(270) is supplied with a constant potential(VSS, Para-50, 84),
	
wherein the second conductive layer(410) comprises a portion which overlaps with the transistor(Qd or Qs) with the flexible substrate(100) provided therebetween(figs.2&10)(as seen from figs.2&13, transistors Qd or Qs are disposed on flexible substrate 100 and flexible substrate 100 is over the  second conductive layer 410, therefore, it is obvious that second conductive layer is overlapping transistors Qd or Qs),
wherein the second conductive layer(410) comprises a portion which overlaps with the light-emitting element(LD) with the flexible substrate(100) provided therebetween(figs.2&13), and

Nevertheless, Namkung is not found to teach expressly the display device, wherein when the display panel is bent to have curved surface, the second conductive layer comprises a portion which is close to the first conductive layer and a portion which is apart from the first conductive layer.

However, NACHI teaches a display device with an input function, wherein when the display panel(display unit 29 with input function 30, fig.2) is bent to have curved surface(fig.5), the second conductive layer(first input conductive layer 9, fig.5) comprises a portion which is close(touching portion at middle point) to the first conductive layer(second input conductive layer 10, fig.5) and a portion(two edges) which is apart from the first conductive layer(second input conductive layer 10 is separated from the first input conductive layer 9 by bonding material 11)(claim does not define close, therefore the touching position shown in figure are considered as close).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Namkung with the teaching of NACHI to include the feature in order to prevent feeling of glare of a display of the apparatus with an inputting function seen from a viewer, and also to obtain favorable display without discoloration at time of input operation.

Regarding claim 4, Namkung as modified by NACHI teaches a module comprising:

the display device according to claim 1(see the rejection of claim 1); and 

a flexible printed circuit board or an integrated circuit(obvious to have printed circuit board for functioning the touch panel with IC circuit; printed circuit board, NACHI).

Regarding claim 5, Namkung as modified by NACHI teaches an electronic device(flexible display device having touch sensor, Namkung; display device with an input function, NACHI) comprising:

the module according to claim 4(see the rejection of claim 4); and a sensor(touch sensor; input function),

wherein the sensor overlaps with the display panel(figs.2&10, Namkung; fig.5, NACHI) with the second conductive layer(first input conductive layer 9, fig.5, NACHI) provided there between.



Regarding claim 6, Namkung as modified by NACHI teaches an electronic device(flat panel display device) comprising: 

the module according to claim 4(see the rejection of claim 4); 

and at least one of a sensor(touch sensor, Namkung; input function, NACHI), an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except for minor wording and insignificant changes in terminology.

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations.

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitations.

10.	Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al.(US 2015/0212548 A1) in view of NACHI et al.(JP 2013/077305 A1) and further in view of Kwon et al.(US 2011/0050604 A1)(herein after Kwon).

Namkung as modified by NACHI is not found to teach expressly the display device according to claim 1, wherein

Claim 2: the first conductive layer is supplied with a constant potential.

Claim 3: the first conductive layer is in contact with a wiring supplied with the constant potential in a portion not overlapping with the display region.

However, Kwon teaches an organic light emitting display apparatus, wherein 

Claim 2: the first conductive layer(ground layer 30, fig.3) is supplied with a constant potential(ground, Para-72).

Claim 3: the first conductive layer is in contact with a wiring supplied with the constant potential(ground) in a portion not overlapping with the display region(fig.3)(as seen from figs.1-8, ground layer is connected with a wiring at the side of the display region).
The prior art, as embodied in the teachings of Namkung, NACHI and Kwon, included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately. Such combination is desirable as it would prevent a signal disturbance between an image signal(form an image by the organic light emitting device) and a touch sensing signal(generated by touch sensing electrode layers).

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations.



11.	Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NACHI et al.(JP 2013/077305 A1)(herein after NACHI) in view of Namkung et al.(US 2015/0212548 A1)(herein after Namkung).

Regarding claim 13, NACHI teaches a display device(display unit 29 with input function 30, fig.2) comprising:

a display panel(display unit 29, fig.2); and

a first conductive layer(second input conductive layer 10, fig.5),

wherein the display panel comprises a second conductive layer (first input conductive layer 9, fig.5), a flexible substrate (first substrate 1, fig.5) over the second conductive layer (first input conductive layer 9), and a transistor(obvious to have transistor for display panel) (in terms of the drive system, a three-terminal switching element represented by a TFT (Thin Film Transistor) is used. The active matrix display portion can also be used) and a light-emitting element(anode 8, light-emitting layer 7, cathode 6, fig.5) over the flexible substrate(1, fig.5),

wherein the first conductive layer(second input conductive layer 10) is configured to overlap with the light-emitting element(anode 8, cathode 6, and light-emitting layer 7) with the second conductive layer(first input conductive layer 9)  provided therebetween,
[wherein the second conductive layer comprises a portion which overlaps with the transistor with the flexible substrate provided therebetween],

wherein the second conductive layer(first input conductive layer 9)  comprises a portion which overlaps with the light-emitting element(anode 8, cathode 6, and light-emitting layer 7) with the flexible substrate(first substrate 1, fig.5) provided therebetween,

wherein a surface state of the display panel(display unit 29) is changeable between a flat state(fig.1) and a bent state (fig.5),

wherein when the display panel is bent to have a curved surface(fig.5), a shape of the first conductive layer(second input conductive layer 10, fig.5) is not changed(fig.5), and

wherein when the display panel(display unit 29 with input function 30, fig.2) is bent to have curved surface(fig.5), the second conductive layer(first input conductive layer 9, fig.5) comprises a portion that is bent along the curve surface of the display panel(fig. 5) and is not in contact with the first conductive layer(second input conductive layer 10, fig.5).

Nevertheless, NACHI is not found to teach expressly the display device, wherein the second conductive layer comprises a portion which overlaps with the transistor with the flexible substrate provided therebetween. 

However, Namkung teaches a flexible display device including touch sensor, wherein the second conductive layer(first electrode layer 410, fig.2, Para-47) comprises a portion which overlaps with the transistor(thin film transistors Qd or Qs, figs.11&13) with the flexible substrate(flexible substrate 100, fig.2, Para-47) provided therebetween(figs.2&10)(as seen from figs.2&13, transistors Qd or Qs are disposed on flexible substrate 100 and flexible substrate 100 is over the  second conductive layer 410, therefore, it is obvious that second conductive layer is overlapping transistors Qd or Qs).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified NACHI with the teaching of Namkung to include the feature in order to allow for entire display area in bending display area to include touch active area, and help to prevent damage to the touch signal line or the touch electrode.

Regarding claim 14, NACHI as modified by Namkung teaches the display device according to claim 13, wherein light emitted by the light-emitting element(anode 8, cathode 6, and light-emitting layer 7, figs.5&8&9, NACHI) is extracted on a side of the flexible substrate(substrate 1, fig.5, NACHI) which is not provided with the second conductive layer(first input conductive layer 9, fig.5, NACHI).

Conclusion
12.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note

13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692